Title: From George Washington to Elisha Sheldon, 2 September 1780
From: Washington, George
To: Sheldon, Elisha


                        
                            Sir
                            Head Quarters Bergen County Sepr 2d 1780
                        
                        You will perceive by the inclosed that the two Connecticut state Regiments are ordered to join you in the
                            vicinity of North Castle. If you should hear of any serious movement up the North River, you will march with those
                            regiments and your corps with all expedition to reinforce the garrison of West Point—otherwise you will wait orders from
                            General Arnold or myself. I am with esteem Sir Your most Obedt servant.

                    